DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that Claims 12-13, 15-17, and 19-20 currently have the status identifier of “Canceled.”  No claim text shall be presented for any claim in the claim listing with the status of “canceled” in view of 37 CFR 1.121(c)(4)(ii) (MPEP § 714).  All subsequent responses should not have any text present in any canceled claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites the limitation “the scrubber” in line 1.  It appears the claim should recite “the carbon dioxide scrubber” in order to maintain consistency with “a carbon dioxide scrubber” recited in Claim 11, line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the generator activates by activation of the carbon dioxide scrubber to generate an inert gas” in lines 12-13.  The phrase “activates by activation” renders the claim unclear.  It is unclear if the phrase “the generator activates by activation of the carbon dioxide scrubber” means that the generator activates by the carbon dioxide scrubber or if the carbon dioxide scrubber is activated by the generator.
Claim 18 recites the limitation “wherein the scrubber and the generator operate independently” in lines 1-2.  However, Claim 11, line 12 recites “the generator activates by activation of the carbon dioxide scrubber,” which indicates that the generator operates concurrently and depends on the operation of the generator.  It is unclear if Claim 18 requires the scrubber and the generator to operate independently from one another or if Claim 18 requires the scrubber and the generator to depend on each other for its operation.
Clarification is required.
Claim 14 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veltman US 2015/0017296 (cited on Information Disclosure Statement filed November 5, 2020) in view of Gibberd et al. US 2007/0107836 and Schaefer US 2012/0325086.
Regarding Claim 11, Veltman discloses a method for shipping agricultural commodities (fruit) in a container (space 1) (‘296, Paragraphs [0037]-[0038]).  The container (space 1) includes a generator (‘296, Paragraphs [0039] and [0042]).  The 2H for storing therein the agricultural commodities and deactivates when CO2 is at or below a low set point CO2L.  The generator generates nitrogen gas (‘296, Paragraphs [0039] and [0042]).  The disclosure of the generator of Veltman generating nitrogen gas reads on the claimed inert gas since nitrogen gas is a type of inert gas in view of applicant’s disclosure (Specification, Paragraph [0025]).
Veltman is silent regarding the container being a refrigerated freight container and the generator activating by activation of the carbon dioxide scrubber to balance vacuum pressure created in the container from operation of the carbon dioxide scrubber.
Gibberd et al. discloses an enclosure being a conventional freight container used to transport produce by road, rail, air, or sea (‘836, Paragraph [0167]) for fruits and vegetables (‘836, Paragraph [0148]) in a refrigerated freight container (‘836, Paragraph [0272]).
Both Veltman and Gibberd et al. are directed towards the same field of endeavor of storing large quantities of agricultural commodities within a large container space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltman and store the agricultural fruit commodities within a refrigerated freight 
Further regarding Claim 11, Veltman modified with Gibberd et al. is silent regarding the generator activating by activation of the carbon dioxide scrubber to balance vacuum pressure created in the container from operation of the carbon dioxide scrubber.
Schaefer discloses a method for shipping agricultural commodities (fruits and vegetables) in a container (controlled atmosphere room) wherein the container (controlled atmosphere room) (‘086, Paragraph [0019]) includes a generator (‘086, Paragraph [0035]).  The method comprises generating gas pressure to balance vacuum pressure that accumulates over time in the container wherein a carbon dioxide scrubber (scrubber system 10) of the container (controlled atmosphere room) activates.  (‘086, Paragraph [0019]).  Schaefer further discloses the generator activating by activation of the carbon dioxide scrubber (scrubber system 10) to generate an inert gas and balance vacuum pressure created in the container (controlled atmosphere room) from operation of the carbon dioxide scrubber (scrubber system 10) (‘086, Paragraph [0032]).
Both Veltman and Schaefer are directed towards the same field of endeavor of methods of storing agricultural commodities.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Veltman and use the generator to activate the carbon dioxide scrubber to balance vacuum pressure created in the container from operation of the carbon dioxide scrubber as taught by Schaefer since Schaefer teaches that it was known and conventional in the agricultural preservation art to incorporate a generator that activates a carbon dioxide scrubber to 
Regarding Claim 14, Veltman discloses the generator generating nitrogen gas (‘296, Paragraphs [0039] and [0042]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Veltman US 2015/0017296 (cited on Information Disclosure Statement filed November 5, 2020) in view of Gibberd et al. US 2007/0107836 and Schaefer US 2012/0325086 as applied to claim 11 above in further view of Delele et al. US 2013/0013099.
Regarding Claim 18, Veltman modified with Gibberd et al. and Schaefer is silent regarding the scrubber and the generator operating independently.
Delele et al. discloses a method for shipping agricultural commodities (apples) in a container (‘099, Paragraphs [0132] and [0147]) wherein the container comprises a generator (N2 supply 7) that generates gas pressure and a carbon dioxide scrubber (CO2 scrubber 3) (‘099, Paragraph [0118]).  The CO2 scrubbing is followed by regenerating the scrubber using N2 flushing (‘099, Paragraph [0118]), which reads on the claimed scrubber and generator operating independently.
Both Veltman and Delele et al. are directed towards the same field of endeavor of methods of shipping agricultural commodities in a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltman and operate the scrubber and generator independently from one another since Delele et al. teaches that it was known and conventional to operate the scrubber and generator independently from one another to control the CO2 and N2 levels within the container.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 11, 14, and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that a new combination of references has been used in the current rejection since the amendments introduces the new limitations “balance vacuum pressure created in the container from operation of the carbon dioxide scrubber.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell et al. US 2008/0003334 discloses a method of extending the storage life of food (‘334, Paragraph [0009]) comprising a box containing a carbon dioxide scrubber wherein the box has a vacuum level (‘334, Paragraph [0095]).
Audy et al. US 2002/0025364 discloses a vacuum line and a carbon dioxide gas scrubber (‘364, Paragraph [0034]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792